DETAILED ACTION
	This office action is in response to the communication filed on April 25, 2022. Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the remote system" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first set of the persisted queries" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 line 4, the phrase “the computing device” should be “the device”.
Claim 15 is objected to because the claim limitation “a request for a first of the plurality of sets of persisted queries associated with the first set of data visualization from the remote system” in the claims filed on 09/12/19 has been removed from the claims filed on 04/25/22 without crossing out the limitation in the amended claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rausch (US Pub 2019/0243865) in view of Peloski (US Pub 2014/0046638) and in further view of Martin (US Pub 2019/0065500).

With respect to claim 1, Rausch discloses a device comprising:
a display (Rausch: Paragraphs 212 and 289 – display);
a memory system (Rausch: Paragraphs 66 and 87 – storing in storage system such as memory); and
a processor to execute processor-executable process steps to cause the computing device (Rausch: Paragraphs 10 and 81 – computer including processor and storage storing instructions executed by processor) to:
execute a main thread to request metadata associated with a set of data visualizations from a remote system (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, query comprises request for metadata to be provided along with a visualization of relationships, executing query; Paragraphs 152, 158, and 159 – execute main thread doing specific work, performing operations using threads; Paragraphs 15, 93, and 174 – requesting from a remote system; Paragraphs 150 and 161 – creating continuous queries); and
execute a worker thread to determine whether query results for persisted queries for a set of queries associated with the set of visualizations are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the persisted queries are stored in the remote system, to (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 124 and 125 – submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, each worker node executes and completes its job; Paragraphs 234 and 247 – past visualization data and metadata stored in cache; here Rausch does not explicitly disclose determining whether query results for queries for a set of queries associated with the set of visualizations are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the queries are stored in the remote system, to request, but the Peloski and Martin references disclose the features, as discussed below):
request a set of the persisted queries associated with the set of data visualizations from the remote system (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 124 and 125 – primary node receives and distributes portions of the submission to worker nodes for execution, each worker node executes and completes its job; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory),
issue the set of the persisted queries to the remote system, to receive query results associated with the set of the persisted queries from the remote system, and to initiate storage of the query results in the memory system (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 124 and 125 – primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result), and
initiate storage of the query results in the memory system (Rausch: Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 234 and 247 – past visualization data and metadata stored in cache),
wherein the main thread is further executed to retrieve the query results stored in the memory system and render the set of data visualizations on the display based on the retrieved query results (Rausch: Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display).
Rausch discloses processing engine being persistent, creating continuous queries, and continuously applying queries (Rausch: Paragraphs 150 and 153), however, Rausch does not explicitly disclose:
persisted queries.
The Peloski reference discloses persisted queries (Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, receiving request to create persistent queries)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rausch and Peloski, to have combined Rausch and Peloski. The motivation to combine Rausch and Peloski would be to provide real-time updates to data visualization provided to a user based on changes in one or more persistent queries (Peloski: Paragraph 11).
Rausch discloses executing a worker thread to request and issue queries associated with a set of data visualizations from a remote system and storing received query results, and Peloski discloses receiving data based on one or more persistent queries, however, Rauch and Peloski do not explicitly disclose:
determine whether query results for queries for a set of queries are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the queries are stored in the remote system, to request;
The Martin reference discloses determining whether query results for queries for a set of queries are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the queries are stored in the remote system, to request (Martin: Paragraphs 33, 35, and 36 – a proxy separate network addressable device from a cache, proxy satisfying content request by providing content stored in cache, proxy operates as an intermediary for requests from clients seeking content from endpoint server, endpoint redirecting content request to proxy; Paragraphs 41 and 42 – proxy determines if query results have been cached, if it is determined that query results have been cached and if those results are valid, proxy obtains the query results from cache in response to a content request from the client, proxy communicating with cache via communication channels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rausch, Peloski, and Martin, to have combined Rausch, Peloski, and Martin. The motivation to combine Rausch, Peloski, and Martin would be to make content quickly available to satisfy content requests by using a cache to store data (Martin: Paragraph 29).

With respect to claim 2, Rausch in view of Peloski and in further view of Martin discloses the device according to claim 1, wherein retrieval of the query results stored in the memory system comprises building of queries associated with the set of data visualizations based on the metadata, and retrieval of the query results stored in the memory system based on the built queries (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 150 and 161 – creating continuous queries; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, receiving request to create persistent queries).

With respect to claim 4, Rausch in view of Peloski and in further view of Martin discloses the device according to claim 2, wherein the main thread is further to initialize one or more user interface containers associated with the set of data visualizations, at least partially in parallel with the issuance of the set of the persisted queries and reception of the query results by the worker thread (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraphs 151 and 153 – thread pool size for containers defined by user; Paragraph 159 – operations performed in parallel using a plurality of threads; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization).

With respect to claim 5, Rausch in view of Peloski and in further view of Martin discloses the device according to claim 1, wherein issuance of the set of the persisted queries, reception of the query results, and initiation of the storage comprises:
transmission of a request to the remote system including the set of the persisted queries (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
reception of a first subset of the query results from the remote system (Rausch: Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
posting of a first message to the main thread including the first subset of the query results (Rausch: Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
reception of a second subset of the query results from the remote system (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries); and
posting of a second message to the main thread including the second subset of the query results (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries).

With respect to claim 6, Rausch in view of Peloski and in further view of Martin discloses the device according to claim 1, wherein reception of the query results comprises:
periodically requesting a subset of query results from the remote system until the query results associated with the set of the persisted queries have been received (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 124 and 125 – primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries).

With respect to claim 7, Rausch in view of Peloski and in further view of Martin discloses the device according to claim 1, wherein the main thread is to instruct the remote system to store the set of the persisted queries (Rausch: Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization).

With respect to claim 8, Rausch discloses a method comprising:
receiving a user request for a set of data visualizations (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, query comprises request for metadata to be provided along with a visualization of relationships, executing query);
in response to the user request, executing a main thread to request metadata associated with the set of data visualizations from a remote system (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, query comprises request for metadata to be provided along with a visualization of relationships, executing query; Paragraphs 152, 158, and 159 – execute main thread doing specific work, performing operations using threads; Paragraphs 15, 93, and 174 – requesting from a remote system; Paragraphs 150 and 161 – creating continuous queries);
executing a worker thread to determine whether query results for persisted queries for a set of queries associated with the set of visualizations are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the persisted queries are stored in the remote system, to (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 124 and 125 – submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, each worker node executes and completes its job; Paragraphs 234 and 247 – past visualization data and metadata stored in cache; here Rausch does not explicitly disclose determining whether query results for queries for a set of queries associated with the set of visualizations are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the queries are stored in the remote system, to request, but the Peloski and Martin references disclose the features, as discussed below):
request a set of the persisted queries associated with the set of data visualizations from the remote system, to issue the set of persisted queries to the remote system (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 124 and 125 – primary node receives and distributes portions of the submission to worker nodes for execution, each worker node executes and completes its job; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory), 
receive query results associated with the set of the persisted queries from the remote system (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 124 and 125 – primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result), and
initiate storage of the query results in a local memory (Rausch: Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory); and
executing the main thread to retrieve the query results stored in the local memory and render the set of data visualizations based on the retrieved query results (Rausch: Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display).
Rausch discloses processing engine being persistent, creating continuous queries, and continuously applying queries (Rausch: Paragraphs 150, 153), however, Rausch does not explicitly disclose:
persisted queries.
The Peloski reference discloses persisted queries (Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, receiving request to create persistent queries)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rausch and Peloski, to have combined Rausch and Peloski. The motivation to combine Rausch and Peloski would be to provide real-time updates to data visualization provided to a user based on changes in one or more persistent queries (Peloski: Paragraph 11).
Rausch discloses executing a worker thread to request and issue queries associated with a set of data visualizations from a remote system and storing received query results, and Peloski discloses receiving data based on one or more persistent queries, however, Rauch and Peloski do not explicitly disclose:
determine whether query results for queries for a set of queries are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the queries are stored in the remote system, to request;
The Martin reference discloses determining whether query results for queries for a set of queries are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the queries are stored in the remote system, to request (Martin: Paragraphs 33, 35, and 36 – a proxy separate network addressable device from a cache, proxy satisfying content request by providing content stored in cache, proxy operates as an intermediary for requests from clients seeking content from endpoint server, endpoint redirecting content request to proxy; Paragraphs 41 and 42 – proxy determines if query results have been cached, if it is determined that query results have been cached and if those results are valid, proxy obtains the query results from cache in response to a content request from the client, proxy communicating with cache via communication channels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rausch, Peloski, and Martin, to have combined Rausch, Peloski, and Martin. The motivation to combine Rausch, Peloski, and Martin would be to make content quickly available to satisfy content requests by using a cache to store data (Martin: Paragraph 29).

With respect to claim 9, Rausch in view of Peloski and in further view of Martin discloses the method according to claim 8, wherein retrieval of the query results stored in the local memory comprises building of queries associated with the set of data visualizations based on the metadata, and retrieval of the query results stored in the local memory based on the built queries (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 150 and 161 – creating continuous queries; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, receiving request to create persistent queries).

With respect to claim 11, Rausch in view of Peloski and in further view of Martin discloses the method according to claim 9, wherein the main thread is further to initialize one or more user interface containers associated with the set of data visualizations, at least partially in parallel with the issuance of the set of the persisted queries and reception of the query results by the worker thread (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraphs 151 and 153 – thread pool size for containers defined by user; Paragraph 159 – operations performed in parallel using a plurality of threads; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization).

With respect to claim 12, Rausch in view of Peloski and in further view of Martin discloses the method according to claim 8, wherein issuance of the set of the persisted queries, reception of the query results, and initiation of the storage comprises:
transmission of a request to the remote system including the set of the persisted queries (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
reception of a first subset of the query results from the remote system (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
posting of a first message to the main thread including the first subset of the query results (Rausch: Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
reception of a second subset of the query results from the remote system (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries); and
posting of a second message to the main thread including the second subset of the query results (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries).

With respect to claim 13, Rausch in view of Peloski and in further view of Martin discloses the method according to claim 8, wherein reception of the query results comprises:
periodically requesting a subset of query results from the remote system until the query results associated with the set of the persisted queries have been received (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 124 and 125 – primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries).

With respect to claim 14, Rausch in view of Peloski and in further view of Martin discloses the method according to claim 8, wherein the main thread is to instruct the remote system to store the set of the persisted queries (Rausch: Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization).

With respect to claim 15, Rausch discloses a system comprising:
a storage system to store data, metadata associated with a plurality of sets of data visualizations, and a plurality of sets of persisted queries (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory);
a server system (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory) to:
receive a request from a main thread of a client application for metadata associated with a first of the plurality of sets of data visualizations (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, query comprises request for metadata to be provided along with a visualization of relationships, executing query; Paragraphs 152, 158, and 159 – execute main thread doing specific work, performing operations using threads; Paragraphs 15, 93, and 174 – requesting from a remote system; Paragraphs 150 and 161 – creating continuous queries);
receive, from a worker thread of the client application, a request for a determination of whether query results for persisted queries for a set of queries associated with the set of visualizations are stored in a cache of the remote system and, responsive to a determination that at least a first portion of the query results for the persisted queries are stored in the remote system (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query requesting metadata along with a visualization of relationships; Paragraph 70 – exchanging queries and responses to queries; Paragraphs 124 and 125 – submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, each worker node executes and completes its job; Paragraphs 234 and 247 – past visualization data and metadata stored in cache; here Rausch does not explicitly disclose determining whether query results for queries for a set of queries associated with the set of visualizations are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the queries are stored in the remote system, to request, but the Peloski and Martin references disclose the features, as discussed below),
transmit the first set of persisted queries to the worker thread of the client application (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 124 and 125 – submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory);
receive, from the worker thread of the client application, a request for query results associated with the first set of persisted queries (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 124 and 125 – submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory);
generate query results associated with the first set of persisted queries; and transmit the query results to the worker thread (Rausch: Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display).
Rausch discloses processing engine being persistent, creating continuous queries, and continuously applying queries (Rausch: Paragraphs 150, 153), however, Rausch does not explicitly disclose:
persisted queries.
The Peloski reference discloses persisted queries (Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, receiving request to create persistent queries)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rausch and Peloski, to have combined Rausch and Peloski. The motivation to combine Rausch and Peloski would be to provide real-time updates to data visualization provided to a user based on changes in one or more persistent queries (Peloski: Paragraph 11).
Rausch discloses executing a worker thread to request and issue queries associated with a set of data visualizations from a remote system and storing received query results, and Peloski discloses receiving data based on one or more persistent queries, however, Rauch and Peloski do not explicitly disclose:
a determination of whether query results for queries for a set of queries are stored in a cache of the remote system and, responsive to a determination that at least a first portion of the query results for the queries are stored in the remote system, transmit;
The Martin reference discloses a determination of whether query results for queries for a set of queries are stored in a cache of the remote system and, responsive to a determination that at least a portion of the query results for the queries are stored in the remote system, transmit (Martin: Paragraphs 33, 35, and 36 – a proxy separate network addressable device from a cache, proxy satisfying content request by providing content stored in cache, proxy operates as an intermediary for requests from clients seeking content from endpoint server, endpoint redirecting content request to proxy; Paragraphs 41 and 42 – proxy determines if query results have been cached, if it is determined that query results have been cached and if those results are valid, proxy obtains the query results from cache in response to a content request from the client, proxy communicating with cache via communication channels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rausch, Peloski, and Martin, to have combined Rausch, Peloski, and Martin. The motivation to combine Rausch, Peloski, and Martin would be to make content quickly available to satisfy content requests by using a cache to store data (Martin: Paragraph 29).

With respect to claim 16, Rausch in view of Peloski and in further view of Martin discloses the system according to claim 15, wherein generation and transmission of the query results comprises:
reception of a first request from the worker thread for a subset of the query results (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
determination of whether a first subset of the query results has been generated (Rausch: Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
if it is determined that the first subset of the query results has been generated, transmit the first subset of the query results to the worker thread (Rausch: Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries);
reception of a second request from the worker thread for a subset of the query results (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries);
determination of whether a second subset of the query results has been generated (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries); and
if it is determined that the second subset of the query results has been generated, transmit the second subset of the query results to the worker thread (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client, providing generated visualizations for display; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries, sending a second plurality of real-time updates and updating the first visualization provided to the user by displaying second plurality of updates based on one or more persistent queries).

With respect to claim 17, Rausch in view of Peloski and in further view of Martin discloses the system according to claim 15, further comprising receiving a request from the main thread to store the first set of the persisted queries in association with the first set of data visualizations (Rausch: Paragraphs 10, 29, and 206 – query originating from a client comprising a request for visualization, executing query; Paragraphs 152, 158, and 159 – execute main thread, performing operations using threads; Paragraphs 124 and 125 – a submission for execution assigned to a set of nodes, primary node receives and distributes portions of the submission to worker nodes for execution, primary node coordinates and processes results of the work performed by each worker node after each worker node executes and completes its job, organizes and compiles them to produce a complete result; Paragraph 78, 87, 143, 247, and 286 – receiving queries, storing query results and visualizations, storing in remote server including memory; Paragraphs 150 and 161 – creating continuous queries; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, providing first visualization based on one or more persistent queries).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rausch (US Pub 2019/0243865) in view of Peloski (US Pub 2014/0046638) in view of Martin (US Pub 2019/0065500) and in further view of Joshi (US Pub 2020/0192899).

With respect to claim 3, Rausch in view of Peloski and in further view of Martin discloses the device according to claim 2, wherein retrieval of the query results stored in the memory system comprises generation of a hash of each of the built queries and querying of the memory system (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 150 and 161 – creating continuous queries; Paragraph 78, 87, 143, and 247 – receiving queries, storing query results and visualizations; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, receiving request to create persistent queries; here Rausch, Peloski, and Martin do not explicitly disclose generation of a hash of queries and querying based on the hashes, but the Joshi reference discloses the features, as discussed below) based on the hashes.
Rausch discloses retrieval of query results in a memory system comprising generation of each of the built queries and querying of the memory system, however, Rausch, Peloski, and Martin do not explicitly disclose:
generation of a hash of each of the queries and querying based on the hashes.
The Joshi reference discloses generation of a hash of each of the queries and querying based on the hashes (Joshi: Paragraphs 371 and 373 – generating hash of a query including metadata, determine whether a hash of a query is located within a query cache by comparing generated hash with hash stored within the query cache; Paragraphs 376, 382, and 401 – generating hash of a query, storing hash of a query and query response at a query cache, retrieve data associated with the hashed query from the query cache).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rausch, Peloski, Martin, and Joshi, to have combined Rausch, Peloski, Martin, and Joshi. The motivation to combine Rausch, Peloski, Martin, and Joshi would be to streamline a comparison process by calculating hashes and comparing the hashes to stored hashes to retrieve data (Joshi: Paragraphs 172 and 382).

With respect to claim 10, Rausch in view of Peloski and in further view of Martin discloses the method according to claim 9, wherein retrieval of the query results stored in the local memory comprises generation of a hash of each of the built queries and querying of the local memory (Rausch: Paragraphs 10, 29, and 206 – executing query requesting metadata along with a visualization of relationships; Paragraphs 150 and 161 – creating continuous queries; Paragraph 78, 87, 143, and 247 – receiving queries, storing query results and visualizations; Paragraphs 87, 210, and 272 – providing stored query results and visualizations to requesting client; Peloski: Paragraphs 11, 41, and 80 – persistent query service supporting persistent queries, receives data based on one or more persistent queries, provides visualization, receiving request to create persistent queries; here Rausch, Peloski, and Martin do not explicitly disclose generation of a hash of queries and querying based on the hashes, but the Joshi reference discloses the features, as discussed below) based on the hashes.
Rausch discloses retrieval of query results in a memory system comprising generation of each of the built queries and querying of the memory system, however, Rausch, Peloski, and Martin do not explicitly disclose:
generation of a hash of each of the queries and querying based on the hashes.
The Joshi reference discloses generation of a hash of each of the queries and querying based on the hashes (Joshi: Paragraphs 371 and 373 – generating hash of a query including metadata, determine whether a hash of a query is located within a query cache by comparing generated hash with hash stored within the query cache; Paragraphs 376, 382, and 401 – generating hash of a query, storing hash of a query and query response at a query cache, retrieve data associated with the hashed query from the query cache).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rausch, Peloski, Martin, and Joshi, to have combined Rausch, Peloski, Martin, and Joshi. The motivation to combine Rausch, Peloski, Martin, and Joshi would be to streamline a comparison process by calculating hashes and comparing the hashes to stored hashes to retrieve data (Joshi: Paragraphs 172 and 382).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
August 10, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164